Pottle, J.
1. Hearsay evidence lias no probative value.
2. Agency can not be shown .by the mere declarations of the alleged agent.
3. Where suit was brought by a life-insurance company upon a promissory note given for a premium due upon a policy of insurance, and the defense was that an authorized agent of the plaintiff had accepted a return of and cancelled the policy and relieved the defendant from the obligation to pay the unearned portion of the premium, it was error to ■ admit in evidence, over objection duly made, a letter purporting to have been written by the alleged agent, from a place other than the home, office of the company, to a third person, upon stationery of the company, to which letter the writer signed his name as “general agent” of the plaintiff. Such a letter was, at most, only a declaration of agency by the alleged agent. Nor did the letter have any probative value because in the heading were printed the name of the plaintiff and the name of the alleged agent, with the words “general agent” after his name, there being no proof that the plaintiff had authorized the publication and use of such stationery. Had the letter been written from the home office of the company, and shown upon its face that it was in reply to one written by the addressee to the company, the rule might be different. Raleigh Railroad Co. v. Pullman Co., 122 Ga. 700, 708 (50 S. E. 1008).
4. Evidence that one is employed as “general agent” of an insurance company is not sufficient, without proof as to his duties, to show authority to release a debtor from the obligation of a note payable to the company.
5. There was no evidence that the plaintiff had ratified the release of the defendant by accepting the return of the policy of insurance. A verdict in favor of the plaintiff for the full amount of the note was demanded, and the court erred in overruling the motion for a new trial.

Judgment reversed.